Skinner, J. This was an action of debt, brought by the Trustees of the town of Aurora, against Newlan, to recover penalties for alleged violations of an ordinance of said town, passed June 30th, 1853, and providing: “ that any person who shall sell within the limits of the corporation of the town of Aurora, any whisky or beer, or any other alcoholic or intoxicating drinks, in any quantity, shall be fined for every offence twenty-five dollars.” The bill of exceptions states, that on the trial, u the plaintiffs proved the sale by the defendant, within the limits of the corporation of the town of Aurora, of whisky and beer, at various times.” It does not appear when the sales were made, and without some evidence tending to show a sale after the ordinance took effect, the plaintiffs in no view of the case could recover. The Circuit Court should therefore have granted a new trial, the finding of the jury against the defendant being without evidence to justify it. No opinion is expressed as to the validity of the ordinance. Judgment reversed and cause remanded. Judgment reversed.